 ......._,,

A0"245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Pagelofl   l3
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                   v.

                        Victor Rincon-Hernandez                                  Case Number: 3:19-mj-21245

                                                                                 Michael Edmund Burke
                                                                                 Defendant's Attorney


REGISTRATION NO. 83891298
THE DEFENDANT:
 lZl pleaded guilty to count( s) 1 of Complaint
                                          ~~~_..:.~~~~~~~~~~~~~~'----~~~-------


 0 was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count(s)
                                                                         -~-----------------

 0 Count(s)                                                                       dismissed on the motion of the United States.
                       ---~~---------~--~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~TIME SERVED                              D                                             days

 lZl          Assessment: $10 WAIVED lZl Fine: WAIVED
 lZl          Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the          defendant's possession at the time of arrest upon their deportation or removal.
  D           Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.


                                                        FILED
                             Or TO·.        Ci.::'.      MAR I 3 2019
Received
                    -DU_S_M_ _ _ _ _--+-_,..L'ERi<, U.S. DISTRICT COURT      H
                                            SOUTHERN DISTRICT OF CAL/FORNI
                                            BY                      DEPUT




 Clerk's Office Copy                                                                                                          3:19-mj-21245
